17-1932
    Jones v. State of Connecticut Superior Court


                                   UNITED STATES COURT OF APPEALS
                                       FOR THE SECOND CIRCUIT

                                                   SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION ASUMMARY ORDER@). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

           At a stated term of the United States Court of Appeals for the Second Circuit, held
    at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New
    York, on the 18th day of May, two thousand eighteen.

    PRESENT: ROBERT D. SACK,
             REENA RAGGI,
                       Circuit Judges,
             LEWIS A. KAPLAN,
                       District Judge.*
    __________________________________________

    MATTHEW JONES,

                                 Plaintiff-Appellant,

                       v.                                                No. 17-1932

    STATE OF CONNECTICUT SUPERIOR
    COURT, LAURA LODGE, MENTAL
    HEALTH, NEW HAVEN SUPERIOR COURT,
    YALE UNIVERSITY, LAURA DELEO,
    STATE ATTORNEY, GUILFORD POLICE
    DEPARTMENT,

                                 Defendants-Appellees.
    __________________________________________




    * Judge Lewis A. Kaplan, of the United States District Court for the Southern District of
    New York, sitting by designation.
FOR PLAINTIFF-APPELLANT:                          Matthew Jones, pro se, Greenwood,
                                                  Delaware.

FOR DEFENDANTS-APPELLEES:                         David C. Yale, Hassett & George, P.C.,
                                                  Simsbury, Connecticut, for Guilford
                                                  Police Department.

                                                  Patrick M. Noonan, Donahue, Durham, &
                                                  Noonan, P.C., Guilford, Connecticut, for
                                                  Yale University.

       Appeal from a judgment of the United States District Court for the District of

Connecticut (Michael P. Shea, Judge).

       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED,

AND DECREED that the judgment entered on May 25, 2017, is AFFIRMED.

       Plaintiff Matthew Jones, proceeding pro se, appeals from the sua sponte dismissal

of his consolidated complaint against defendants the State of Connecticut Superior Court,

mental health care provider Laura Lodge, Yale University, state prosecutor Laura DeLeo,

and the Guilford Police Department, alleging violations of various constitutional rights, see

42 U.S.C. § 1983, and federal criminal statutes, as well as state negligence and privacy

laws, arising from his arrest and prosecution for stalking, as well as his schizophrenia

diagnosis and receipt of involuntary treatment. We review de novo a sua sponte dismissal

under 28 U.S.C. § 1915(e)(2), see Zaleski v. Burns, 606 F.3d 51, 52 (2d Cir. 2010),

accepting all factual allegations as true and drawing all reasonable inferences in Jones’s

favor, see Biro v. Condé Nast, 807 F.3d 541, 544 (2d Cir. 2015). In applying these

principles here, we assume the parties’ familiarity with the facts and record of prior

                                             2
proceedings, which we reference only as necessary to explain our decision to affirm largely

for the reasons stated by the district court.

       First, the district court correctly determined that both the state court and prosecutor

were entitled to immunity. See Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S. 89,

100–01 (1984) (holding that states are immune from suit in federal court, absent consent);

accord Nat’l R.R. Passenger Corp. v. McDonald, 779 F.3d 97, 100 (2d Cir. 2015); see also

Simon v. City of New York, 727 F.3d 167, 171–72 (2d Cir. 2013) (affording prosecutors

absolute immunity for initiation and pursuit of criminal prosecution).

       Second, Jones identifies no statutory basis for a private right of action under the

alleged criminal statutes. See Cort v. Ash, 422 U.S. 66, 79–80 (1975) (holding no private

action under criminal statutes absent clear statutory basis for such inference); accord Alaji

Salahuddin v. Alaji, 232 F.3d 305, 308 (2d Cir. 2000); see also Linda R.S. v. Richard D.,

410 U.S. 614, 619 (1973) (“[A] private citizen lacks a judicially cognizable interest in the

prosecution or nonprosecution of another.”).

       Third, Jones has abandoned any challenge to the remainder of the district court’s

ruling by not raising those issues in his appellate brief. See Higazy v. Templeton, 505 F.3d
161, 168 n.7 (2d Cir. 2007) (“An argument or an issue that is not raised in the appellate

brief may be considered abandoned.”). In any event, even when read with the “special

solicitude” due pro se pleadings, Triestman v. Fed. Bureau of Prisons, 470 F.3d 471, 475

(2d Cir. 2006) (internal quotation marks omitted), Jones’s allegations do not support a


                                                3
plausible claim for relief, see Denton v. Hernandez, 504 U.S. 25, 33 (1992) (approving

dismissal of complaint based on “irrational or . . . wholly incredible” allegations).

         We have considered Jones’s remaining arguments, including his November 2017

motion to strike the state defendants’ letter informing this Court that they do not intend to

file an appearance in this appeal because they were not served, and did not appear, in the

district court, and conclude that they are without merit. Accordingly, we DENY Jones’s

motion to strike the state defendants’ letter, and we AFFIRM the judgment of the district

court.

                                           FOR THE COURT:
                                           Catherine O’Hagan Wolfe, Clerk of Court




                                              4